Citation Nr: 1621606	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  14-11 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to service connection for chronic fatigue.

4.  Entitlement to service connection for a pelvic condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served in the Army Reserve from September 2000 to November 2008, with active duty for training between October 2000 and February 2001 and active duty service from January 2003 to September 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision from a Department of Veterans Affairs (VA) Regional Office (RO). The Veteran presented sworn testimony at a hearing before the undersigned in April 2016.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for chronic fatigue and a pelvic condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's migraine headaches and allergic rhinitis had their onset in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for migraine headaches have been met.  
38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for allergic rhinitis have been met.  
38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board finds that service connection for migraine headaches and allergic rhinitis is warranted.  The Veteran has current diagnoses of migraine headaches and allergic rhinitis.  See April 2016 Hearing Tr. at 13 (treating physician diagnosed allergic rhinitis).  Her competent and credible testimony establishes that these conditions began during service and have been recurrent since that time.  See April 2016 Hearing Tr. at 3-5; 10-14; see also March 2014 Substantive Appeal and Written Statement.  Thus, all three elements necessary to establish service connection have been met.  See 38 C.F.R. § 3.303(a).  Although there is no medical opinion of record that a nexus exists between the Veteran's migraine headaches and/or allergic rhinitis in service and her post-service diagnoses, such evidence is not necessary in light of the lay evidence of record concerning the onset and recurrence of her symptoms.  King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  


ORDER

Service connection for migraine headaches is granted.

Service connection for allergic rhinitis is granted.


REMAND

The Veteran seeks service connection for chronic fatigue and a pelvic condition/sexual dysfunction, contending that these disorders resulted from the sexual assault she experienced.  Alternatively, she contends that these disorders are secondary to her service-connected posttraumatic stress disorder (PTSD) and recurrent major depressive disorder.  The evidence of record shows that she has complained of chronic fatigue, pelvic pain, menstruation abnormalities and/or sexual dysfunction during the appeal period.  Thus, the Board finds that remand is in order to provide her with appropriate VA examinations to determine the nature and etiology of these conditions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA treatment records.  In this regard, noting that VA records were "electronically reviewed," will not suffice.  Instead, all VA records must be associated with the electronic record.

2.  Ask the Veteran to identify any private medical care providers who treated her for her chronic fatigue and/or pelvic conditions.  After securing the necessary release, associate any such identified records with the claims file.

3.  After obtaining any additional medical records, schedule the Veteran for appropriate examinations to determine the nature and etiology of her current chronic fatigue and pelvic and/or gynecological disorders.  The claims folder should be made available to and be reviewed by the examiner and all indicated tests should be completed.

After an examination of the Veteran and review of the claims file, the examiner should address the following:

Pelvic or Gynecological Disorders/Sexual Dysfunction

(1)  Identify all of the Veteran's pelvic, gynecological and/or sexual dysfunction disorders;  

(2) State whether it is at least as likely as not that any diagnosed condition had its onset in service or is related to an injury or disease incurred in service or any period of active duty training, including the Veteran's sexual assault.

(3) State whether it is at least as likely as not that any identified disorder is either caused or aggravated by the Veteran's service-connected psychiatric disorders.    

Chronic Fatigue 

(1) State whether the Veteran has a diagnosis of chronic fatigue syndrome or another disorder manifested by chronic fatigue; 

(2) State whether it is at least as likely as not that any identified disorder had its onset in service or is related to an injury or disease incurred in service or during any period of active duty training, including the Veteran's sexual assault;  

(3) State whether it is at least as likely as not that any identified disorder is either caused or aggravated by the Veteran's service-connected psychiatric disorders.    

In reaching his or her conclusion(s), the examiner(s) should consider the Veteran's lay reports concerning the onset and recurrence of her symptoms, as well as the medical articles she submitted in March 2014 in support of her claims.  A complete rationale for all opinions expressed should be set forth in a report.

4.  After completing the above development, including any additional development that may be warranted, readjudicate the remanded issues.  If any benefit sought on appeal remains denied, furnish the Veteran and her representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


